Citation Nr: 0115745	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-02 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to adaptive equipment for more than two 
automobiles during a four-year period.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to September 
1974.

The instant appeal arose from a September 1999 decision of 
the Department of Veterans Affairs (VA) Medical Center (MC), 
in Tampa, Florida, which denied a claim for entitlement to a 
waiver of the limit of two vehicles in a four-year period on 
automotive adaptive equipment reimbursement.


FINDINGS OF FACT

1.  The veteran was reimbursed by VA for adaptive equipment 
for two automobiles between October 1997 and November 1998.

2.  The vehicles for which adaptive equipment was reimbursed 
are not shown to be unavailable to the veteran as a result of 
circumstances beyond his control.


CONCLUSION OF LAW

The veteran has no legal entitlement to VA reimbursement for 
additional automobile adaptive equipment beyond that 
previously authorized for the four-year period beginning in 
October 1997. Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 3901, 
3902, 3903(c) (West 1991 & Supp. 2000); 38 C.F.R. § 17.158 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims, as 
here, filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  The new law contains revised 
notice provisions, and additional requirements pertaining to 
the VA's duty to assist.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

As an initial matter, it is the conclusion of the Board of 
Veterans' Appeals (Board) that the new law has no impact on 
the issues in this case.  This is true because the VA has 
already fulfilled the notice and duty to assist requirements 
of the Veterans Claims Assistance Act.  All relevant facts 
have been properly developed to the extent possible.  The 
record includes written statements from the veteran and his 
representative, copies of repair orders referencing repairs 
for his 1991 Lincoln, a written statement from the veteran's 
mechanic, and a summary of AAA service calls for the 1991 
Lincoln.  The veteran has not made the VA aware of any 
records relevant to the present claim that have not been 
associated with the claims folder.  Thus, as sufficient data 
exists to address the merits of the claim, the Board 
concludes that the VA has adequately fulfilled its statutory 
duty to assist the veteran in the development of his claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  See also, Murphy v. Derwinski, 
1 Vet. App. 78 (1990) and Littke v. Derwinski, 1 Vet. App. 90 
(1990).

In addition, the appellant has been notified of the 
information necessary to substantiate his claim.  He was 
advised in the November 1999 statement of the case of the 
general requirements necessary to establish entitlement to 
the benefits sought.  Likewise, he was provided copies of the 
decision on appeal and the pertinent regulation with his 
January 2000 supplemental statement of the case.  Under these 
circumstances, the Board finds that adjudication of the issue 
on appeal, without referral to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).

Under the governing criteria, a claimant is entitled to 
financial assistance in the purchase of an automobile or 
other conveyance if the claimant has, as a result of injury 
or disease incurred in or aggravated in service, one of the 
following: loss or permanent loss of use of one or both feet; 
loss or permanent loss of use of one or both hands; or 
permanent impairment of vision of both eyes.  38 U.S.C.A. 
§§ 3901, 3902 (West 1991 & Supp. 2000).

An eligible person shall not be entitled to adaptive 
equipment for more than two automobiles or other conveyances 
at any one time or during any four-year period.  38 U.S.C.A. 
§ 3903(c)(1) (West 1991).  An exception to this rule is 
provided in a situation where, due to circumstances beyond 
the control of the claimant, one of the automobiles or 
conveyances for which adaptive equipment was provided is no 
longer available for the use of such person.  38 U.S.C.A. 
§ 3903(c)(2) (West 1991). 

"Circumstances beyond the control of the eligible person are 
those where the vehicle was lost due to fire, theft, 
accident, court action, or when repairs are so costly as to 
be prohibitive or a different vehicle is required due to a 
change in the eligible person's physical condition."  
38 C.F.R. § 17.158(a)(1) (2000).

The record establishes that, in October 1997, the veteran was 
approved reimbursement for adaptive equipment for a 1991 
Lincoln Continental.  In November 1998 reimbursement was 
approved for adaptive equipment for a 1998 Chevrolet Astro 
van.  The veteran has not disputed these facts but argues 
that the 1991 Lincoln Continental had repairs so costly as to 
be prohibitive.  The veteran characterized the car as a 
"lemon" based on the "exorbitant repair cost and the 
frequency my family and I were stranded with the vehicle."  
The veteran concluded that the 1991 Lincoln "proved 
repeatedly to be unreliable, and I could no longer run the 
risk of placing my family in danger by being stranded for 
hours on the road away from home waiting for assistance to 
arrive."  Therefore, he stated he was forced to sell it in 
July 1999.

With his September 1999 written statement, the veteran 
submitted copies of numerous repair orders, including for 
heater core, evaporator core, and accumulator replacement; 
for motor and transmission replacement; for power locks 
activator motor replacement; for transaxle replacement; and 
for suspension air compressor replacement.  He reported that 
the repairs cost in excess of $5,500.  He did not provide a 
repair order for an air bag repair, which he claimed cost 
$1,200.

The veteran also provided a typewritten statement from a 
mechanic at the automobile repair shop where all of the 
repair orders had been written.  The mechanic reported that 
he had been in business for over 25 years, that he was very 
familiar with the veteran's vehicle, and that he had checked 
the 1991 Lincoln after the veteran bought it and thought it 
was a sound purchase.  However, he stated that he and the 
other ASE-certified mechanics in his shop all thought the 
repairs were "excessive" for the period of time the veteran 
owned the car.

The veteran also provided a printout of repairs on the 1991 
Lincoln from the Palm Beach Lincoln.  He also forwarded a 
copy of an October 1999 letter from AAA to the RO.  The AAA 
letter pertained to road service calls involving the 1991 
Lincoln.  After October 1997, the date the veteran purchased 
the car, AAA was first called to tow the car in May 1998.  
Less than two hours elapsed between the time AAA received the 
call and the time the call was cleared.  The second call for 
service came over a year later, in June 1999.  The type of 
service noted was "battery failure," and there was no 
indication that the vehicle needed to be towed.  The time the 
call cleared was not recorded.  Then, a few weeks later in 
June 1999, AAA was again called to tow the car, apparently 
several times within a few hours.  

VA records from the St. Petersburg, Florida, Regional Office 
(RO) reveal that in August 1998 the VA reimbursed the veteran 
$813 for the rebuilt automatic transmission, installed in May 
1998, and $778 for the air conditioning repairs, done in 
March 1998.  The RO concluded that "[r]epairs that are this 
extensive effectively constitute a provision of adaptive 
equipment and should be counted toward the veteran's 
entitlement limits."  

In addition, the RO noted at that time that evidence in the 
file, including that purchase contract for the 1991 Lincoln, 
revealed that the veteran "effectively prepaid for all 
repairs to his 1991 Lincoln Continental via a 24 month 
extended warranty contract, covering the period 10/12/97 
through 10/12/99, at a total cost of $2166."  The VA also 
noted that "there is no indication that the [repair orders] 
submitted represent actual reimbursement from the service 
contractor or the insurance company."  These repair orders 
are the same bills provided by the veteran in connection with 
this claim.

The law is specific and does not allow for entitlement to 
adaptive equipment for more than two vehicles during any 
four-year period unless one of the motor vehicles for which 
the adaptive equipment was provided is no longer available 
due to circumstances beyond the control of the veteran.  The 
veteran does not assert and the record does not show that the 
1991 Lincoln was lost due to fire, theft, accident, court 
action, or that a different vehicle was required due to a 
change in the veteran's physical condition.  Thus, the 
controversy in this case is whether the repairs to the 1991 
Lincoln were so costly as to be prohibitive which in turn 
made the automobile unavailable for the veteran's use.

The Board finds that the preponderance of the evidence shows 
that any unreimbursed repairs of the 1991 Lincoln were not so 
costly as to be prohibitive.  First, the veteran has not 
documented his contentions that he actually paid over $5,500 
in repair costs.  He has only provided repair orders in the 
amount of $4,255.  Second, of that $4,255, the VA reimbursed 
the veteran for greater than one-third of those costs, or 
$1,591.  Thus, the veteran only has "paid bills", for which 
VA did not reimburse him, in the amount of $2,664.  Third, 
the evidence shows that the $2,664 remaining cost of repairs 
were likely covered by a two-year extended service warranty 
purchased by the veteran at a cost of $2,165 when he bought 
the 1991 Lincoln.  If the $2,664 were reimbursed under the 
terms of the warranty, the result would have been that no 
actual repair costs were borne by the veteran beyond his 
$2,165 cost of purchasing the extended service warranty.  The 
Board notes that, according to the RO, the veteran's extended 
warranty did not expire until October 1999, several months 
after he sold the 1991 Lincoln.

The Board is aware of the veteran's concerns that he and his 
family would be stranded by the side of the road.  However, 
the Board does not find that calls for towing on only two 
days over the entire period he owned the car qualify the 
Lincoln as permanently useless.  Further, the Board does not 
find the opinion of the veteran's mechanic, that the repairs 
to the 1991 Lincoln were "excessive", to satisfy the 
criteria of repairs so costly as to be prohibitive, making 
the automobile unavailable for the veteran's use.  Thus, the 
Board does not find that the adaptive equipment was no longer 
available due to circumstances beyond the control of the 
veteran.

38 C.F.R. § 17.158, which is controlling in this case, 
clearly provides that entitlement to adaptive equipment for 
more than two vehicles within a four-year period requires a 
showing of circumstances beyond the control of the veteran.  
Such circumstances are not demonstrated.  The fact that the 
veteran purchased a service warranty contract at the same 
time he purchased his 1991 Lincoln, later in need of repairs 
within the contract time period, which were partially 
reimbursed by the VA, indicates in and of itself, that he was 
indemnified for repair costs beyond his control and ability 
to pay.  Therefore, there is no basis on which further 
adaptive equipment reimbursement may be awarded.  
Accordingly, additional reimbursement for adaptive equipment 
for more than two automobiles during a four-year period is 
not warranted as it is in the Board's judgment that the 
unreimbursed repair costs were not prohibitive.


ORDER

The claim for additional reimbursement for adaptive equipment 
for more than two automobiles during a four-year period is 
denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

